
	
		II
		111th CONGRESS
		1st Session
		S. 966
		IN THE SENATE OF THE UNITED STATES
		
			__________
			Mr. Reid (for
			 Mr. Rockefeller (for himself and
			 Mr. Whitehouse)) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To improve the Federal infrastructure for health care
		  quality improvement in the United States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Health Care Quality
			 Act.
		2.DefinitionsIn this Act:
			(1)Health care
			 qualityThe term health care quality means the
			 degree to which health services for individuals and populations increase the
			 likelihood of desired health outcomes and are consistent with current
			 professional knowledge, based upon the following criteria:
				(A)EffectivenessHealth
			 care services should be provided based upon scientific knowledge of all who
			 could benefit.
				(B)EfficiencyWaste,
			 including waste of equipment, supplies, ideas, and energies, should be
			 avoided.
				(C)EquityThe
			 provision of health care should not vary in quality because of personal
			 characteristics of the individuals involved.
				(D)Patient-centerednessHealth
			 care should be responsive to, and respectful of, individual patient
			 preferences.
				(E)SafetyInjuries
			 to patients from the health care that is supposed to help them should be
			 avoided.
				(F)TimelinessWaiting
			 times and harmful delays in providing health care should be reduced.
				(2)Health care
			 quality measureThe term health care quality measure
			 means a national consensus standard for measuring the performance and
			 improvement of population health or of institutional providers of services,
			 physicians, and other clinicians in the delivery of health care services,
			 consistent with the health care quality criteria described in paragraph
			 (1).
			(3)Multi-stakeholder
			 groupThe term multi-stakeholder group means, with
			 respect to a health care quality measure, a voluntary collaborative of public
			 and private organizations representing persons interested in, or affected by,
			 the use of such health care quality measure, including—
				(A)health care
			 providers and practitioners, including providers and practitioners primarily
			 serving children and those with long-term health care needs;
				(B)health care
			 quality entities;
				(C)health
			 plans;
				(D)patient advocates
			 and consumer groups;
				(E)employers;
				(F)public and
			 private purchasers of health care items and services;
				(G)labor
			 organizations;
				(H)relevant
			 departments or agencies of the United States;
				(I)biopharmaceutical
			 companies and manufacturers of medical devices; and
				(J)licensing,
			 credentialing, and accrediting bodies.
				3.Department and
			 agency quality reviewEach
			 relevant department and agency of the Federal Government shall review the
			 statutory authority of such department or agency, effective on the date of
			 enactment of this Act, administrative regulations, and policies and procedures
			 for the purpose of determining whether there are any deficiencies or
			 inconsistencies therein which prohibit full compliance with the purposes and
			 provisions of this Act. Each department and agency shall, not later than July
			 1, 2010, propose to the President such measures as may be necessary to bring
			 the authority and policies and procedures of such department or agency into
			 conformity with the intent, purposes, and provisions set forth in this
			 Act.
		4.National health
			 care quality priorities
			(a)Establishment
			 of the Office of National Health Care Quality ImprovementThere
			 is established within the Executive Office of the President an Office of
			 National Health Care Quality Improvement (NHCQI) (referred to in
			 this section as the Office). The Office shall be headed by a
			 Director of National Health Care Quality (referred to in this section as the
			 Director) who shall be appointed by the President and shall
			 report directly to the President.
			(b)Director
				(1)ResponsibilitiesThe
			 Director shall perform the duties of the Office, described in paragraph (3), in
			 a manner consistent with the development of a nationwide health care quality
			 infrastructure that—
					(A)coordinates and
			 implements health care quality research, measurement, and data collection and
			 reporting across all Federal agencies involved in purchasing, providing,
			 studying, or regulating health care services;
					(B)incorporates
			 proven public and private quality improvement best practices;
					(C)includes public
			 and private quality improvement strategies to address activities other than
			 health care quality measurement, such as provider payment models, alternative
			 care models, licensing, professional certification, medical education,
			 alternative staffing models, and public reporting; and
					(D)leads to improved
			 health care outcomes for patients across the United States.
					(2)QualificationsThe
			 President shall, by and with the advice and consent of the Senate, appoint a
			 Director. The President shall select an individual who has—
					(A)national
			 recognition for expertise in health care quality improvement;
					(B)experience
			 addressing health care quality improvement in more than one health care
			 setting, such as inpatient care, outpatient care, long-term care, public
			 programs, and private programs; and
					(C)experience
			 addressing health care quality as it applies to vulnerable populations,
			 including children, underserved populations, rural populations, individuals
			 with disabilities, the elderly, and racial and ethnic minorities.
					(3)Duties of the
			 DirectorThe Director shall—
					(A)advise the
			 President on the quality of health care in the United States, including
			 priorities and goals for the future;
					(B)in coordination
			 with public and private stakeholders, determine national priorities for
			 improving health care quality, in accordance with subsection (c);
					(C)establish annual
			 benchmarks for each relevant Federal department and agency to achieve national
			 priorities for health care quality improvement;
					(D)develop an annual
			 report card on the state of the Nation’s health as it relates to health care
			 quality;
					(E)in coordination
			 with the heads of other relevant agencies and as part of the annual budget
			 request of Congress, submit funding requirements, in accordance with subsection
			 (d);
					(F)serve as the
			 chairperson of the Quality Interagency Coordinating Council (QuICC),
			 established under section 4; and
					(G)in consultation
			 with the National Coordinator of Health Information Technology, develop an open
			 source framework for Federal quality communication to create and maintain a
			 standardized, electronic language or interface that enables all relevant
			 Federal entities to communicate information or make requests regarding quality
			 research, definitions, activities, or regulations, or to provide any other
			 functionality, as the Director determines.
					(c)National
			 priorities for health care quality improvement
				(1)In
			 generalNot later than January 1, 2010, and at least every 5
			 years thereafter, the Director, in coordination with public and private
			 stakeholders, shall establish national priorities for health care quality
			 improvement.
				(2)Development of
			 prioritiesIn establishing the national priorities for health
			 care quality improvement under paragraph (1), the Director shall
			 consider—
					(A)health care
			 outcomes in the United States in comparison to health outcomes in other World
			 Health Organization member countries;
					(B)the burden of
			 disease, including the prevalence, incidence, and cost of disease to the United
			 States;
					(C)demographics;
					(D)variability in
			 practice norms;
					(E)potential to
			 eliminate harm to patients;
					(F)improvements with
			 the potential for the greatest impact on morbidity, mortality, performance, and
			 a focus on the patient;
					(G)quality measures
			 that may be coordinated across different health care settings, including
			 impatient and outpatient measures, primary care, and specialty care;
					(H)the specific
			 quality improvement needs and challenges of rural areas; and
					(I)the unique
			 quality improvement needs disparities and challenges of vulnerable populations,
			 including children, the elderly, individuals with disabilities, individuals
			 near the end of life, and racial and ethnic minorities.
					(3)Initial
			 prioritiesThe first set of national priorities established under
			 this subsection shall include as a priority pediatric health care quality
			 improvement, for children up to age 21.
				(4)Collaboration
			 with multi-stakeholder groups
					(A)In
			 generalThe Director shall convene and collaborate with
			 multi-stakeholder groups in establishing and updating the national priorities
			 under paragraph (1).
					(B)TransparencyAll
			 collaboration between the Director and multi-stakeholder groups shall be
			 conducted through an open and transparent process.
					(C)Statutory
			 constructionNotwithstanding any other provision in this
			 paragraph, the Director shall have the final authority to decide whether to
			 accept the recommendations provided by such multi-stakeholder groups.
					(5)Agency- and
			 department-specific strategic plansNot later than October 1,
			 2010, and annually thereafter, the Director, in consultation with the heads of
			 relevant Federal agencies and departments, shall develop agency- and
			 department-specific strategic plans for health care quality improvement to
			 achieve national priorities, including annual benchmarks.
				(d)Annual budget
			 request for resourcesAs part of the annual budget request made
			 by the President to Congress, beginning with such budget request made in
			 calendar year 2011, the Director, in consultation with the heads of relevant
			 Federal departments and agencies, shall include—
				(1)a description of
			 the agency- and department-specific strategic plans for health care quality
			 improvement; and
				(2)the level of
			 Federal funding required for implementing or maintaining the quality
			 improvement strategic plans described under paragraph (1).
				(e)Monitoring
				(1)In
			 generalThe Director shall institute mechanisms for monitoring
			 the progress on achieving national health care quality priorities under
			 subsection (c)(1) as well as department- and agency-specific strategic plans
			 under subsection (c)(5), including objectives, metrics, and benchmarks for the
			 following:
					(A)The benefits and
			 drawbacks of specific quality improvement efforts for public programs and for
			 the health care system at large.
					(B)Coordination and
			 communication of efforts to achieve interagency goals, including information
			 exchange.
					(C)Interagency
			 coordination progress for national quality efforts.
					(D)Methods for
			 ensuring awareness and recognition among health care providers and the public
			 at large of the significance of health care quality improvement.
					(2)Reporting
					(A)ReportingNot
			 later than December 31, 2011, and by the end of each calendar year thereafter,
			 the Director shall submit to the President and to Congress a report regarding
			 the progress of Federal agencies in achieving the quality improvement
			 priorities under paragraphs (1) and (5) of subsection (c), and shall make such
			 report publicly available through the Internet.
					(B)Annual national
			 health care quality report cardNot later than January 31, 2011,
			 and annually thereafter, the Director shall publish a national health care
			 quality report card, which shall include—
						(i)the
			 considerations for national health care quality priorities described in
			 subsection (c)(2);
						(ii)an
			 analysis of the progress of the department- and agency-specific strategic plans
			 under subsection (c)(5) in achieving the national health care quality
			 priorities established under subsection (c)(1), and any gaps in such strategic
			 plans;
						(iii)the extent to
			 which private sector strategies have informed Federal quality improvement
			 efforts; and
						(iv)a
			 summary of consumer feedback regarding how well current quality improvement
			 practices work for such consumers and additional ways to improve health care
			 quality.
						(f)WebsiteNot
			 later than July 1, 2010, the Director shall create a website to make public
			 information regarding—
				(1)the national
			 priorities for health care quality improvement established under subsection
			 (c)(1);
				(2)the department-
			 and agency-specific strategic plans for health care quality described in
			 subsection (c)(5);
				(3)the annual
			 national health care quality report card described in subsection
			 (e)(2)(B);
				(4)ongoing health
			 care quality research efforts;
				(5)new and
			 innovative health care quality improvement practices in the public and private
			 sectors;
				(6)a consumer
			 feedback mechanism; and
				(7)other
			 information, as the Director determines to be appropriate.
				(g)Staff; experts
			 and consultants; voluntary and uncompensated service
				(1)StaffThe
			 Director may employ such officers and employees as may be necessary to enable
			 the Office to carry out its functions under this Act, and may employ and fix
			 the compensation of such officers and employees as may be necessary to carry
			 out its functions under this Act.
				(2)Experts and
			 consultantsThe Director may employ and fix the compensation of
			 such experts and consultants as may be necessary for the carrying out of its
			 functions under this Act, in accordance with section 3109 of title 5, United
			 States Code (without regard to the last sentence).
				(3)Voluntary and
			 uncompensated serviceNotwithstanding section 1342 of title 31,
			 United States Code, the Office may accept and use voluntary and uncompensated
			 services, as the Director determines necessary.
				(h)Authorization
			 of appropriationsThere are authorized to carry out this section
			 $50,000,000 for fiscal years 2010 through 2014.
			5.National health
			 care quality coordination
			(a)EstablishmentAs
			 of the date of enactment of this Act, there is established within the Office of
			 National Health Care Quality Improvement, the Quality Interagency Coordinating
			 Council (referred to in this section as the QuICC).
			(b)PurposeThe
			 purpose of the QuICC is to coordinate health care quality improvement efforts
			 across all Federal agencies involved in purchasing, providing, studying, or
			 regulating health care services in order to achieve the common goal of
			 improving patient health outcomes.
			(c)Organization of
			 the QuICC
				(1)Co-chairpersonsThe
			 Director of National Health Care Quality (referred to in this section as the
			 Director) and the Secretary of Health and Human Services shall
			 serve as co-chairpersons of the QuICC, and the Director shall manage day-to-day
			 operations of the QuICC.
				(2)Federal
			 membersThe Federal members of the QuICC, each of whom shall have
			 equal standing in the QuICC, shall include—
					(A)the Administrator
			 of the Centers for Medicare & Medicaid Services;
					(B)the Director of
			 the National Institutes of Health;
					(C)the Director of
			 the Centers for Disease Control and Prevention;
					(D)the Commissioner
			 of Food and Drugs;
					(E)the Administrator
			 of the Health Resources and Services Administration;
					(F)the Director of
			 the Agency for Healthcare Research and Quality;
					(G)the Assistant
			 Secretary of the Administration for Children and Families;
					(H)the Secretary of
			 Labor;
					(I)the Secretary of
			 Defense;
					(J)the Secretary of
			 Veterans Affairs;
					(K)the Under
			 Secretary for Health of the Veterans Health Administration;
					(L)the Secretary of
			 Commerce;
					(M)the Director of
			 the Office of Personnel Management;
					(N)the Director of
			 the Office of Management and Budget;
					(O)the Commandant of
			 the United States Coast Guard;
					(P)the Director of
			 the Federal Bureau of Prisons;
					(Q)the Administrator
			 of the National Highway Traffic Safety Administration;
					(R)the Chairman of
			 the Federal Trade Commission; and
					(S)the Commissioner
			 of the Social Security Administration.
					(d)GoalsThe
			 goals of the QuICC shall be to achieve the following:
				(1)Collaboration
			 between Federal departments and agencies with respect to developing goals,
			 models, and timetables that are consistent with—
					(A)reducing the
			 underlying causes of illness, injury, and disability;
					(B)reducing health
			 care errors;
					(C)ensuring the
			 appropriate use of health care services;
					(D)expanding
			 research on effectiveness of treatments;
					(E)addressing
			 over-supply and under-supply of health care resources; and
					(F)increasing
			 patient participation in their care.
					(2)Collaboration
			 between Federal departments and agencies with respect to the development and
			 utilization of quality improvement strategies, including quality measurement,
			 for public sector programs that are flexible enough to respond to changing
			 health care needs, technology, and information, while being sufficiently
			 standardized to be comparably measured.
				(3)Cooperation
			 between Federal departments and agencies in the development and dissemination
			 of evidence-based health care information to help guide practitioners’ actions
			 in ways that will improve quality and potentially reduce costs.
				(4)Cooperation
			 between Federal departments and agencies in the development and dissemination
			 of user-friendly information for both consumer and business purchasers that
			 facilitates meaningful comparisons of quality performances of health care
			 plans, facilities and practitioners.
				(5)Consultation with
			 multi-stakeholder groups, where appropriate, in order to develop
			 interdepartmental and interagency models for quality improvement.
				(6)Avoidance of
			 inefficient duplication of ongoing health care quality improvement efforts and
			 resources, where feasible and appropriate.
				(7)Coordination and
			 implementation by Federal departments and agencies of a streamlined process for
			 quality reporting and compliance requirements to reduce administrative burdens
			 on private entities who administer, oversee, or participate in the Federal
			 health programs.
				(e)Workgroups
				(1)In
			 generalNot later than 30 days after the establishment of the
			 QuICC, the Director shall establish within the QuICC workgroups for each of the
			 national health care priorities established under section 4(c)(1).
				(2)PurposeEach
			 such workgroup shall focus on achieving the goals of the QuICC (described in
			 subsection (d)) for one such priority and shall—
					(A)coordinate the
			 implementation of such priority across all relevant Federal agencies and
			 departments; and
					(B)identify
			 opportunities to improve the process of implementing such health care
			 priority.
					(3)Membership
					(A)LeadershipEach
			 workgroup shall be led by 2 relevant Federal departments or agencies, as
			 determined by the Director.
					(B)RepresentationEach
			 of the Federal members listed in subsection (c)(2) may appoint 1 or more
			 representatives to each workgroup.
					(4)Reporting
					(A)ReportNot
			 later than December 31, 2010, and annually thereafter, the co-chairpersons of
			 the QuICC shall submit a report to the relevant committees of Congress
			 describing—
						(i)the
			 QuICC's progress in meeting the goals described in subsection (d);
						(ii)recommendations
			 for legislation to improve the processes of health care quality coordination
			 and prioritization; and
						(iii)recommendations
			 for new and innovative quality initiatives.
						(B)PublicationNot
			 later than December 31, 2010, and annually thereafter, the co-chairpersons
			 shall publish the report described in subparagraph (A) on the website of the
			 Office of National Health Care Quality Improvement.
					(f)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $5,000,000 for fiscal years 2011 through 2014.
			6.Increased
			 authority of the Agency for Healthcare Research and Quality within the
			 Department of Health and Human Services
			(a)Director of the
			 Agency for Healthcare Research and QualitySection 901(a) of the
			 Public Health Service Act (42 U.S.C. 299(a)) is amended by striking by
			 the Secretary and inserting by the President, by and with the
			 advice and consent of the Senate.
			(b)National health
			 care quality prioritiesTitle
			 IX of the Public Health Service Act (42 U.S.C. 299 et seq.) is amended by
			 adding at the end the following:
				
					ENational health
				care quality priorities
						940.DefinitionsIn this part:
							(1)Health care
				qualityThe term health care quality means the
				degree to which health services for individuals and populations increase the
				likelihood of desired health outcomes and are consistent with current
				professional knowledge, based upon the following criteria:
								(A)EffectivenessHealth
				care services should be provided based upon scientific knowledge of all who
				could benefit.
								(B)EfficiencyWaste,
				including waste of equipment, supplies, ideas, and energies, should be
				avoided.
								(C)EquityThe
				provision of health care should not vary in quality because of personal
				characteristics of the individuals involved.
								(D)Patient-centerednessHealth
				care should be responsive to, and respectful of, individual patient
				preferences.
								(E)SafetyInjuries
				to patients from the health care that is supposed to help them should be
				avoided.
								(F)TimelinessWaiting
				times and harmful delays in providing health care should be reduced.
								(2)Health care
				quality measureThe term health care quality measure
				means a national consensus standard for measuring the performance and
				improvement of population health or of institutional providers of services,
				physicians, and other clinicians in the delivery of health care services,
				consistent with the health care quality criteria described in paragraph
				(1).
							(3)Multi-stakeholder
				groupThe term multi-stakeholder group means, with
				respect to a health care quality measure, a voluntary collaborative of public
				and private organizations representing persons interested in, or affected by,
				the use of such health care quality measure, including—
								(A)health care
				providers and practitioners, including providers and practitioners primarily
				serving children and those with long-term health care needs;
								(B)health care
				quality entities;
								(C)health
				plans;
								(D)patient advocates
				and consumer groups;
								(E)employers;
								(F)public and
				private purchasers of health care items and services;
								(G)labor
				organizations;
								(H)relevant
				departments or agencies of the United States;
								(I)biopharmaceutical
				companies and manufacturers of medical devices; and
								(J)licensing,
				credentialing, and accrediting bodies.
								(4)the term health care quality
				measure means a national consensus standard for measuring the
				performance and improvement of population health or of institutional providers
				of services, physicians, and other clinicians in the delivery of health care
				services; and
							(5)the term
				multi-stakeholder group means, with respect to a health care
				quality measure, a voluntary collaborative of public and private organizations
				representing persons interested in, or affected by, the use of such health care
				quality measure, including—
								(A)hospitals and
				other health care settings;
								(B)physicians,
				including pediatricians;
								(C)health care
				quality alliances;
								(D)nurses and other
				health care practitioners;
								(E)health
				plans;
								(F)patient advocates
				and consumer groups;
								(G)employers;
								(H)public and
				private purchasers of health care items and services;
								(I)labor
				organizations;
								(J)relevant
				departments or agencies of the United States;
								(K)biopharmaceutical
				companies and manufacturers of medical devices; and
								(L)licensing,
				credentialing, and accrediting bodies.
								941.Research
				prioritiesThe Director, in
				consultation with the heads of agencies within the Department of Health and
				Human Services shall ensure that the health care quality improvement priorities
				identified by the Director of the Office of National Health Care Quality
				Improvement, established under section 4 of the
				National Health Care Quality
				Act, are taken into consideration in all applicable research
				conducted under the Department of Health and Human Services, including the
				National Institutes of Health and the demonstration projects.
						942.Quality
				measures
							(a)Application of
				quality measures to programs under the Department of Health and Human
				Services
								(1)In
				generalThe Director, in
				consultation with the Administrator of the Centers for Medicare & Medicaid
				Services, the Director of the Centers for Disease Control and Prevention, the
				Director of the National Institutes of Health, and a consensus-based entity (as
				such term is used in section 1890 of the Social Security Act), shall define
				uniform health care quality measures, which shall apply to Federal health
				programs under the Department of Health and Human Services, including the
				following Federal programs, in order of priority:
									(A)The Medicare program under title XVIII of
				the Social Security Act, the rural health and pharmacy programs of the Health
				Resources and Services Administration, and the health programs of the
				Administration on Aging.
									(B)The Medicaid program under title XIX of the
				Social Security Act, the Children's Health Insurance program under title XXI of
				such Act, the health programs of the Administration for Children and Families,
				and the maternal and child health programs of the Health Resources and Services
				Administration.
									(C)The Indian Health Service.
									(D)The Substance
				Abuse and Mental Health Services Administration.
									(E)Programs of the
				Health Resources and Services Administration other than those described in
				subparagraph (B).
									(F)Centers of the
				Food and Drug Administration.
									(2)PrioritizationThe
				Director shall apply the health care quality measures under this section to the
				Federal programs in the order of priority described in paragraph (1).
								(3)Considerations
				regarding quality measure applicationBefore applying the health
				care quality measures described in paragraph (1), the Director shall
				consider—
									(A)the potential of
				such measures to improve patient outcomes;
									(B)the ease of
				integration as a factor in health care provider reimbursement;
									(C)the applicability
				of such measures across health care settings;
									(D)the unique
				quality improvement needs of vulnerable populations, including children, the
				elderly, individuals with disabilities, individuals near the end of life, and
				racial and ethnic minorities;
									(E)the burden of
				disease, including the prevalence, incidence, and cost of disease to the United
				States; and
									(F)payment
				distortions that encourage certain practice norms which may not lead to greater
				patient health outcomes.
									(4)Updating of the
				application of quality measuresThe Director, in consultation with the
				Administrator of the Centers for Medicare & Medicaid Services, the Director
				of the Centers for Disease Control and Prevention, the Director of the National
				Institutes of Health, and a consensus-based entity (as such term is used in
				section 1890 of the Social Security Act), shall develop a process for updating
				the health care quality measures defined under paragraph (1) as new research
				and evidence become available.
								(b)Quality measure
				reporting to Federal health programsThe Director, in cooperation with the
				Administrator of the Centers for Medicare & Medicaid Services, the National
				Coordinator for Health Information Technology, the Administrator of the Health
				Resources and Services Administration, the Director of the Centers for Disease
				Control and Prevention, and the Commissioner of Food and Drugs, shall create a
				streamlined process for health care providers to report quality measures to the
				heads of relevant agencies and departments for the purpose of quality
				improvement in the Federal health programs described in subsection
				(a)(1).
							(c)Development of
				additional quality improvement strategiesThe Director, in consultation with the
				Administrator of the Centers for Medicare & Medicaid Services, the Director
				of the Centers for Disease Control and Prevention, the Director of the National
				Institutes of Health, and multi-stakeholder groups, shall develop quality
				improvement strategies to address activities other than health care quality
				measurement that lead to improved patient outcomes, such as alternative care
				models, licensing, professional certification, medical education, alternative
				staffing models, and public reporting.
							943.Public
				education campaigns
							(a)In
				generalThe Director shall conduct a public education campaign,
				designed to educate health care providers and consumers of health care about
				health care quality improvement.
							(b)Consumer
				education campaigns
								(1)In
				generalThe Director, in coordination with the Administrator of
				the Centers for Medicare & Medicaid Services and the Director of the
				Centers for Disease Control and Prevention, shall create a consumer education
				campaign to develop accurate and reliable information about health care
				quality. In compiling the information for the consumer education campaign, the
				Secretary may use mechanisms and sources of information that are available
				through other Federal agencies.
								(2)RequirementsThe
				consumer education campaign shall include information regarding—
									(A)the importance of
				quality in health care decisions;
									(B)the ways in which
				health care experts define and identify quality in health care;
									(C)the variance of
				quality among health insurance plans, health care facilities, health care
				organizations, and health care providers; and
									(D)the role of
				consumers in improving the quality of health care.
									(3)PublicationThe
				Director shall make the information described in paragraph (1) available to the
				public through the Internet.
								(4)Grant
				programThe Director shall award grants to States and private
				nonprofit organizations to assist with the creation and dissemination of the
				information described in paragraph (1).
								(c)Quality
				resource center for health care providers
								(1)In
				generalThe Director, in coordination with the Administrator of
				the Centers for Medicare & Medicaid Services, shall create a National
				Quality Resource Center (referred to in this subsection as the
				NQRC) for health care providers to assist with the understanding
				and implementation of quality improvement initiatives for health care
				providers.
								(2)DutiesThe
				national resource center developed under paragraph (1) shall—
									(A)inform providers
				about quality improvement techniques and the value of such techniques to
				improving quality;
									(B)accelerate the
				transfer of lessons learned from other initiatives in the public and private
				sectors, including those initiatives receiving Federal financial
				support;
									(C)provide a forum
				for exchange of knowledge and experience among health care providers;
									(D)provide technical
				assistance to health care providers for implementing quality improvement
				efforts; and
									(E)provide a forum
				for feedback from health care providers concerning the effect of the efforts
				under subparagraphs (A) through (D).
									(3)National
				quality support extension grant program
									(A)In
				generalThe Director, in coordination with the NQRC, shall award
				National Quality Support Extension grants (referred to in this paragraph as
				‘NQSE grants’ or the ‘NQSE grant program’), on a competitive basis, to eligible
				entities for the purpose of supporting and facilitating local health care
				quality improvement efforts throughout the United States.
									(B)PurposesThe
				purposes of the NQSE grant program are—
										(i)to assist
				qualified eligible entities in carrying out projects related to health care
				quality improvement activities among the provider community to help test and
				acclimate to new, innovative quality improvement activities;
										(ii)to facilitate
				communication among local health care quality groups regarding the best
				practices in the area of quality improvement and prevention in the clinical
				setting; and
										(iii)to enable,
				empower, support, and assist local health care quality improvement efforts,
				particularly those that facilitate collaboration between independent
				providers.
										(C)Eligible
				entitiesAn entity desiring a grant under this paragraph
				shall—
										(i)be a public or
				private nonprofit entity engaged in health care quality improvement;
										(ii)submit to the
				Director a program design that describes the purpose of the plan for which the
				entity seeks a grant and the community leadership that will support the entity
				in carrying out such plan; and
										(iii)submit to the
				Director an application at such time, in such manner, and containing such
				information as the Director may require.
										(4)Implementation
				assistanceThe Health Information Technology regional extension
				centers under section 3012(c) shall operate as extension centers for the NQRC,
				for the purposes of implementation assistance.
								(5)Technical
				assistance for health care providers working with vulnerable
				populationsIn carrying out this subsection, the Director shall
				give particular attention to the technical assistance that health care
				providers who serve vulnerable populations need.
								944.Funding
							(a)Trust
				fundsFor purposes of funding
				the activities under this part, the Secretary shall provide for the transfer
				from the Federal Hospital Insurance Trust Fund under section 1817 of the Social
				Security Act (42 U.S.C. 1395i) and the Federal Supplementary Insurance Trust
				Fund under section 1841 of the Social Security Act (42 U.S.C. 1395t), including
				the Medicare Prescription Drug Account in such Trust Fund, in such proportion
				as determined appropriate by the Secretary, of $150,000,000 for each of fiscal
				years 2010 through 2014.
							(b)American
				Recovery and Reinvestment fundsAt the end of the recession
				adjustment period (as defined in section 5001(h)(3) of the American Recovery
				and Reinvestment Act (Public Law 111–5; 123 Stat. 496), the Secretary of the
				Treasury shall transfer any funds appropriated under such Act and not otherwise
				expended to the Agency for purposes of carrying out this part.
							(c)Medicaid and
				Medicare Improvement FundsFor purposes of funding the activities
				under this part for fiscal year 2014, the Secretary shall provide for the
				transfer of $100,000,000 from the Medicaid Improvement Fund under section 1898
				of the Social Security Act (42 U.S.C. 1395iii), and $100,000,000 from the
				Medicare Improvement Fund under section 1941 of such Act (42 U.S.C
				1396w–1).
							.
			(c)Technical
			 amendmentSection 937(b) of the Public Health Service Act (42
			 U.S.C. 299c–6(b)) is amended by inserting except for part E,
			 after this title.
			(d)Development of
			 Quality Measures for Federal Health Programs
				(1)Period of
			 contractSection 1890(a)(3) of the Social Security Act (42 U.S.C.
			 1395aaa(a)(3)) is amended—
					(A)by striking
			 4 years and inserting 4 years, in the case of the first
			 contract entered into under such paragraph, and 3 years in the case of each
			 subsequent contract entered into under such paragraph; and
					(B)by inserting
			 for a period of 3 years after renewed.
					(2)Priority
			 setting processSection 1890(b)(1) of the Social Security Act (42
			 U.S.C. 1395aaa(b)(1)) is amended—
					(A)in the matter
			 preceding subparagraph (A)—
						(i)by
			 striking “an integrated national strategy and priorities for”; and
						(ii)by
			 inserting “in a manner consistent with the national priorities for health care
			 quality improvement (as defined in section 4(c)(1))” after
			 settings; and
						(B)in subparagraph
			 (A)—
						(i)by
			 redesignating clauses (i) through (iii) as clauses (ii) through (iv),
			 respectively; and
						(ii)by
			 inserting before clause (ii), as so redesignated, the following new
			 clause:
							
								(i)that are
				consistent with such national priorities for health care quality
				improvement;
								.
						(3)Annual report
			 to congressSection 1890(b)(5) of the Social Security Act (42
			 U.S.C. 1395aaa(b)(5)) is amended—
					(A)by redesignating
			 clauses (i) through (iii) as clauses (ii) through (iv); and
					(B)by inserting
			 before clause (ii), as so redesignated, the following new clause:
						
							(i)the extent to
				which the priorities set and the quality improvement measures endorsed by the
				entity under paragraphs (1) and (2), respectively, are consistent with the
				national priorities for health care quality improvement (as so
				defined);
							.
					(4)FundingSection
			 1890(d) of the Social Security Act (42 U.S.C. 1395aaa(d)) is amended by
			 inserting and, for purposes of carrying out this section under a new or
			 renewed contract, there are authorized to be appropriated such sums as are
			 necessary, taking into consideration the results of the study contained in the
			 18 month report submitted to Congress under section 183(b)(2) of the Medicare
			 Improvements for Patients and Providers Act of 2008 (Public Law 110–275), for
			 each of fiscal years 2013 through 2015 before the period at the
			 end.
				7.Reports to
			 Congress
			(a)Evaluation of
			 the consumer education campaignNot later than 18 months after
			 the establishment of the quality resource center under section 943(c) of the
			 Public Health Service Act (as added by section 6), the Comptroller General of
			 the United States shall submit to Congress a report describing—
				(1)the effectiveness
			 of the quality resource center for health care providers under such section
			 943(c); and
				(2)the effectiveness
			 of the consumer education program under section 943(b) of such Act (as added by
			 section 6).
				(b)Quality
			 dissemination strategiesNot later than 18 months after the date
			 of enactment of this Act, the Secretary of Health and Human Services, acting
			 through the Director of the Agency for Healthcare Research and Quality, shall
			 submit a report to Congress that includes—
				(1)a description of
			 the efforts made to translate clinical information regarding health care
			 quality improvement into reasonable clinical practice;
				(2)the processes
			 through which the Secretary disseminated the information described in paragraph
			 (1); and
				(3)recommendations
			 for the most effective methods for translating and disseminating information
			 concerning health care quality, and required statutory changes to implement the
			 recommended methods.
				(c)IOM report to
			 Congress regarding the value of quality measure reporting
				(1)In
			 generalThe Secretary of Health and Human Services shall enter
			 into a contract with the Director of the Institute of Medicine requiring that,
			 not later than 18 months after the date of enactment of this Act, the Director
			 submit to Congress a report regarding the value of quality measure reporting in
			 improving patient health outcomes.
				(2)ConsiderationsIn
			 preparing the report described in paragraph (1), the Director of the Institutes
			 of Medicine shall consider—
					(A)specific
			 instances in the history of existing public health care programs within the
			 Federal Government in which quality measure reporting has been shown, through
			 peer-reviewed studies or literature, to result in improved patient health
			 outcomes; and
					(B)instances in
			 which quality measure reporting has been shown to improve existing health
			 disparities among vulnerable populations, including children, underserved
			 populations, rural populations, individuals with disabilities, the elderly, and
			 racial and ethnic minorities.
					(3)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as may be necessary to carry out this subsection.
				(d)GAO study and
			 reportsSection 183(b)(1) of the Medicare Improvements for
			 Patients and Providers Act of 2008 (Public Law 110–275; 122 Stat. 2586) is
			 amended—
				(1)in subparagraph
			 (A), by striking and after the semicolon;
				(2)in subparagraph
			 (B), by striking the period at the end and inserting a semicolon; and
				(3)by inserting
			 after subparagraph (B) the following:
					
						(C)any negative
				effect on patients, particularly on patients in underserved or vulnerable
				populations; and
						(D)any negative
				effect on health care providers, particularly health care providers in rural
				and underserved
				areas.
						.
				8.Data
			 collection
			(a)In
			 generalNot later than January 1, 2011, and at least every 5
			 years thereafter, the Comptroller General of the United States (referred to in
			 this section as the Comptroller General) shall conduct
			 evaluations of the implementation of the data collection processes for quality
			 measures used by the Federal health programs administered through the
			 Department of Health and Human Services.
			(b)ConsiderationsIn
			 conducting the evaluations under subsection (a), the Comptroller General shall
			 consider—
				(1)whether the
			 system for the collection of data for quality measures provides for validation
			 of data in a manner that is relevant, fair, and scientifically credible;
				(2)whether data
			 collection efforts under the system—
					(A)use the most
			 efficient and cost-effective means in a manner that minimizes administrative
			 burden on persons required to collect data;
					(B)adequately
			 protects the privacy the personal health information of patients; and
					(C)provides data
			 security;
					(3)whether standards
			 under the system provide for an opportunity for health care providers and
			 institutional providers of services to review and correct any inaccuracies with
			 regard to the findings; and
				(4)the extent to
			 which quality measures—
					(A)assess outcomes
			 and the functional status of patients;
					(B)assess the
			 continuity and coordination of care and care transitions, including episodes of
			 care, for patients across providers and health care settings;
					(C)assess patient
			 experience and patient engagement;
					(D)assess the
			 safety, effectiveness, and timeliness of care;
					(E)assess health
			 disparities, including disparities associated with race, ethnicity, age,
			 gender, place of residence, or language;
					(F)assess the
			 efficiency and use of resources in the provision of care;
					(G)are designed to
			 be collected as part of health information technologies supporting better
			 delivery of health care services; and
					(H)result in direct
			 or indirect costs to users of such measures.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $1,000,000 for fiscal years 2010 through 2014.
			
